DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/11/2021 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior grounds of rejection. New grounds respectfully follow.
	The present amendments require that the "1 well-pair module includes connections for only one well pair and the 2 well-pair module includes connections for only two well pairs". This now positively requires two different types of modules.

Applicant remarks:
"Because Tsilevich [US 7,647,976] does not expressly teach the connection of different modules in series, the Office Action relies on the 'standardized basic platform units in Tsilevich" that are connectable. The standardized units are connected together tor form a single basic module unit, a double basic module unit or a multiple basic module unit, depending on the number of wellheads. Office Action, p.3. The fact that each Tsilevich, however, does not teach that the single, double and multiple basic module units are each necessarily connectable. Moreover, Tsilevich only teaches connectivity between "identical" module units. The fact that each basic unit (used in a module unit) is standardized does not necessarily require that each different module is connectable. Tsilevich thus, does not inherently disclose that the single, double, and multiple basic module units are each connectable, much less that a 1 well-pair module and a 2 well-pair module are "connectable" in the manner required by claim 1".
"Claim 1, as amended, also requires that the 1 well-pair module includes connections for only one well-pair and the 2 well-pair module includes connections for only 2 well-pairs. Tsilevich does not teach, expressly or inherently, that the double basic module unit is limited to connections for only two well-pairs and that the single basic module unit is limited to connections for only one well-pair"  (top of page 7, emphasis original).

The examiner notes that the claims do not require the various modules are connected in series, as Applicant remarks above. As was previously stated by the examiner in the prior action, the "connectable" language is broader than Applicant's arguments which again try to imply that some positive fluidic connection in series is required by the claims. These are spurious arguments that are not commensurate in scope with the broader claim language presented by Applicant.
Applicant argues that, because Tsilevich teaches any given setup as using the same modules (the examiner agrees with this part) that the "standardization" between the 
First, "connectable" does not require any specific type of connection. It does not require fluid communication across that connection, or that the connection be sealed. It does not require direct contact (once assembled, everything is at least indirectly connected to everything else). It does not require use together in series. Rather the claims require a collection of modules that can be, in the broadest possible sense, connected, directly or indirectly, in any conceivable manner. Two adjacent modules can be duct taped together and meet the claimed limitations. Applicant has intentionally worded these limitations broadly, as is their right, but argues them narrowly, which is improper. MPEP §2111.01, subsections I & II. MPEP aside, Applicant also expressly disclaims the limiting nature of their specification in ¶s 11 & 23 of the present case.

Second, Applicant asserts "[t]he standardized units [of Tsilevich] are connectable together tor form a single basic module unit, a double basic module unit or a multiple basic module unit, depending on the number of wellheads. Office Action, p.3". The examiner respectfully does not see this stated in the prior Action at page 3, nor finds support for it within Tsilevich.
Rather Tsilevich discloses connecting "single basic module units" to form the overall "well field" (col 7:35-57), and the "basic platform units are connected by tie-in welds or by flanges 33 between themselves" (col 6:52-53). Applicant's characterization that the "double basic module unit" or "multiple basic module unit" are created / formed by assembly "single basic module units" does not appear supported by Tsilevich. Indeed, 

That all said, independent claim 1 now requires a kit / collection / system of connectable modules including a module that only has one well pair connections and a module that only has two well pair connections. Applicant argues that Tsilevich does not teach this. The examiner respectfully asserts that Tsilevich teaches this prima facie in figure 9 (a module with only two wellhead connections, or one well pair, 22 & 23) and in figure 10 (a module with only four wellhead connections, or two well pairs, 22 & 23).
Tsilevich does not explicitly teach them in use together, although this is largely moot because claim 1 also does not require them in use together (see the first full paragraph on page 4 above) and therefore Tsilevich can reasonably be said to still anticipate the claim. However, in the interests of advancing prosecution, the examiner respectfully presents a 103 modification of Tsilevich below modified by US 2016/0312596 (Leroux) which teaches the use of modules with differing wellhead numbers together in a system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,647,976 (Tsilevich) in view of US 2016/0312596 (Leroux).
Independent claim 1: Tsilevich discloses a modular well-pad system, comprising:
an inlet module (34, fig 6; 37, fig 7) comprising a first plurality of service lines (Service lines 35 are clearly shown between 34 and the adjacent units in figs 6 & 7, as well as between 34 and the "main plant" extending away from the pad. Each unit, including 34, has pipeline and electrical cables that extend through it for connection to the units on either side of it; "A pipeline 35 is connecting the central process area and the main plant. Another option is the connection of this well pad complex through flowing pipeline and electrical cables through the basic platform units 30" - last full ¶ of col 6) wherein one or more of the first plurality of service lines is connected at one end of the inlet module to a central processing facility ("the main plant" - not shown - col 6:53-54 - which 35 extend to off figure 6) and the first plurality of service lines are connected at one end of the inlet module to a respective second plurality of service lines at one end of another inlet module (A plurality of 37 are shown in fig 7 which are indirectly connected to each other. The "another inlet module" can also be drawn to the directly adjacent "basic unit" as the few structural characteristics of the claimed "inlet module" - service line connections - are met by the "basic unit" - col 6:52-57), the second plurality of service lines connected at the one end of the another inlet module connectable at another end of the another inlet module to a respective third plurality of service lines ("connectable" as discussed in more detail above) at one end of a 1 well-pair module and a respective fourth plurality of service lines at one end of a 2 well-pair module (the lines are capable of being connected to any other module, as discussed in the Response to Amendment section above; figs 6 & 7. The "respective third plurality… of a 1 well-pair module" and "respective fourth plurality… of a 2 well-pair module" as recited here do not appear to be positive requirements of this particular clause given the "connectable" language and the subsequent clause which positively recites them as features of the claim albeit not positively connected to the other features);
at least one of a 1 well-pair module ("basic platform" with two well connections, or "1 well-pair" 22 & 23 as shown in fig 9) and a 2 well-pair module ("basic double platform" with four well connections or "2 well-pair" 22 & 23 as shown in fig 10), wherein a third plurality of service lines (21 & 12 and the unnumbered electrical / control lines that extend across each unit) at the one end of the 1 well-pair module are connectable ("connectable" as discussed above via flanges 33 or the alternative welds that are taught as between every module: col 6:52-57. "The platforms are module in nature and can be connected to other platforms" - abstract) at another end of the 1 well-pair module to a respective fifth plurality of service lines at one end of the 2 well-pair module and a fourth plurality of service lines (21 & 12 and the unnumbered electrical / control lines that extend across each unit) at one end of the 2 well-pair module (the "double basic unit" is capable of being connected to any other module as discussed in more detail above) are connectable at another end of the 2 well-pair module to a respective sixth plurality of service lines at one of another 2 well-pair module and the respective third plurality of service lines at the one end of the 1 well-pair module (as discussed above); and
wherein the 1 well-pair module ("basic platform" with two well connections, or "1 well-pair" 22 & 23 as shown in fig 9) includes connections for only one well pair (ibid) and the 2 well-pair module ("basic double platform" with four well connections or "2 well-pair" 22 & 23 as shown in fig 10) includes connections for only two well pairs (ibid), each well pair representing an injection well and a production well (capable of being connected to such wells).
As discussed above, Tsilevich teaches both a module with only one well pair connection as well as a module with only two well pair connections. These are connectable together in an interpretation that is commensurate to the broad wording of the claims, as also discussed above (at the very broadest, they can be taped together, to say nothing of the "standardized" nature of the modules: col 2:54-58; col 7:35-42; col 7:55-57).
That said, Leroux teaches a system for well pairs in a SAGD system (¶ 96) which uses a plurality of modules ("wellhead connection modules 120" - ¶ 110) that are connectable to the well pairs (¶s 100 & 103) and which uses modules that have differing number of well pair connections (¶s 103 & 146) as dictated by the needs of the SAGD system and the number of wellheads therein (ibid). The examiner also notes that Leroux is explicit that these modules with a "different number of well pairs" (¶ 146) are, in use, connected to each other (ibid & ¶ 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use two modules with differing numbers of well head pair connections as taught by Leroux using the modules taught by Tsilevich. If, for example, Tsilevich was used as a SAGD site with three well pairs, it would be obvious to the ordinary artisan to use a 1 
In other words, Leroux teaches that it is known to tailor / size the modules used to the number of well-pairs in the system in actual implementation. Such tailoring is readily achievable by the various modules taught by Tsilevich.

Dependent claims 2-11 & 14:
	Claim 2: Tsilevich does not explicitly disclose how many 2 well-pair modules are used, but does state that they are modular (abstract) and further teaches that many "basic double platform units" may be used (30, fig 6; "basic unit" - fig 7). Similarly, Leroux teaches that it is known to use as many various modules as needed to meet the well-head needs of the SAGD system (¶s 100, 103, 146).
	While this number is not explicitly taught by Tsilevich, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use as many 2 well-pair units as needed to effectively work with all the wells on the pad, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
(abstract, figs 6 & 7). Leroux likewise supports this holding, as cited above.

	Claim 3 is rejected as similarly described for claim 2 above and respectfully not repeated again here. Both Tsilevich & Leroux teach that as many units as necessary may be used, as cited above.

	Claim 4: Tsilevich teaches on-shore usage with an "access road" (second full ¶ of col 7) as well as that the modules "can be easily transported to the desired location" (col 2:63-65).

	Claim 5: each of the plurality of service lines collectively comprises a steam or high pressure water line (it is possible to use the lines to transport these materials; Leroux also expressly teaches it: ¶ 110), a natural gas line (it is possible to use the lines to transport these materials; Leroux also expressly teaches it: ¶ 110), an instrument control line ("electrical cable trays and pipe" - col 2:45-60. "The second level also includes electrical and communication cables thereon" - col 3:47-48), a production line (it is possible to use the lines to transport these materials; Leroux also expressly teaches it: ¶ 128), and a start-up fluid line (it is possible to use the lines to transport these materials).

Claim 6: the production line includes one of emulsion, water, solution gas and oil (necessary for "heavy oil well production" - title - from a "production well" - abstract; Leroux: "emulsion production lines" - ¶ 128).

Claim 7: the instrument control line includes one of electricity and air ("electrical cable trays and pipe" - col 2:45-60).

Claim 8: the production line, the natural gas line, and the steam or high pressure water line of the first plurality of service lines are connected at one end of the inlet module to the central processing facility ("A pipeline 35 is connecting the central process area and the main plant") and the instrument control line and start-up fluid lines are connected to opposite sides of the inlet module ("…the connection of this well pad complex through flowing pipeline and electrical cables through the basic platform units 30" - last full ¶ of col 6. "The platform units are connected between themselves, to a central process area 34 and to the flow lines 35" - ¶ bridging cols 6 & 7. Further, upon assembly, everything is indirectly connected to everything else, and the claim does not require direct connection).

Claim 9: the natural gas line from the 1 well-pair module and the 2 well-pair module are each connected to a respective production well (Tsilevich teaches that each well gets is own respective connecting lines suitable for the purpose of the well - figs 9 & 10. Leroux teaches gas may be produced from the production wells: last sentence of ¶s 4 & 96). Tsilevich also teaches that each production well ("production well 22") has (each with a plurality of "flexible connection spools 24" - figs 9 & 10. Individual lines are not numbered but two lines are clearly shown in figs 9 & 10 as attached to "production well 22"). It is possible to convey natural gas and steam or high pressure water in these pipes (claim 9 is not a method, but rather an apparatus. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art).

Claim 10: Similar to claim 9 above, the examiner first notes that Tsilevich teaches that each well gets is own respective connecting lines suitable for the purpose of the well (figs 9 & 10 of Tsilevich). The examiner also notes that each "steam injection well 23" is shown as having three flow lines attached to the wellhead (figs 9 & 10; each with a plurality of "flexible connection spools 24". The individual lines not numbered but clearly shown). As the claims are apparatus claims (claim 10 is not a method, but rather an apparatus. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art) and the substance flowed through the lines is not a structural limitation of the lines themselves, these flow lines could be used for any fluid (natural gas, steam, or high pressure water) and used for either injection or production.

Claim 11: Similar to claim 10 above, Tsilevich clearly shows each "steam injection well 23" as having three flow lines attached to the wellhead (figs 9 & 10; each line coming from "steam injection well 23" having a plurality of "flexible connection spools 24". The individual lines not numbered but clearly shown). As the claims are apparatus 

 Claim 14: each connection is standardized within the system (Tsilevich: "The platforms are module in nature and can be connected to other platforms" - abstract. Leroux: ¶ 105).


	Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 7,647,976 (Tsilevich) & US 2016/0312596 (Leroux), in further view of US 2007/0199696 (Walford).
	Claim 12: The combination discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Walford discloses the use of an electric submersible pump ("ESP assembly 114" - fig 2A & ¶ 24) in the production well of a pair of wells used in steam assisted gravity drainage production (abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a production ESP as taught by Walford in the production wells taught by Tsilevich. The advantages of ESPs in are well known: they increase production of desired fluids in often marginal wells. Walford teaches that they are known to use specification in steam driven production system (¶s 8, 24, & 26) allowing the advantages of an ESP to be applied in such a system where they previously faced implementation difficulties (¶ 8).

	Claim 13: As previously discussed, the limitations of claim 13 are functional / a manner of operating the system. MPEP §2114, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art. The pipes taught by the prior art are capable of flowing single phase liquid products through them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676